Citation Nr: 1108713	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-28 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from January 1946 to September 1965.  The Veteran died in October 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in October 2007.  The immediate cause of death was listed as cardiopulmonary arrest; antecedent cause, sepsis; underlying cause community acquired pneumonia.  Anemia secondary to peptic ulcer disease was noted as another significant condition contributing to death.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The cause of the Veteran's death did not have its onset during or within any applicable presumptive period, and is not shown to be related to any in-service injury or disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  The appellant notes that the Veteran was seen for chest pain and auricular fibrillation (an irregular heart beat) during service and contends that these conditions led to her husband's death.  

Legal Criteria

In order to establish service connection for the cause of the veteran's death, there must be a service connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A service connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death-e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran died in October 2007.  The death certificate lists the cause of death as cardiopulmonary arrest; antecedent cause, sepsis; underlying cause community acquired pneumonia.  Anemia secondary to peptic ulcer disease was noted as another significant condition contributing to death.  

Service treatment records show that the Veteran complained of chest pain in July 1962.  He was ultimately diagnosed with auricular fibrillation, etiology undetermined in October 1962.  Upon separation examination, the Veteran reportedly had a normal heart.  The first indication of heart disease is an abnormal echocardiogram dated in May 1988 with a diagnosis of ischemic heart disease in January 1993.  Subsequently, the Veteran was diagnosed with acute myocardial insufficiency in May 2003 and hypertensive cardiovascular disease in September 2003.     

During the Veteran's lifetime, service connection was not in effect for any disorder.  A review of the claims file shows that the Veteran filed a claim for entitlement to service connection for a heart disorder in August 2002, however, service connection for coronary heart disease was denied by rating decision dated in May 2004 as there was no link between the claimed condition and the Veteran's military service.    

Subsequently, the Veteran attempted to reopen his claim for service connection for a heart disorder.  A claim to reopen was most recently denied in a July 2007 rating decision.  The Veteran submitted a notice of disagreement with regard to that decision in August 2007 but died shortly thereafter and, therefore, never perfected an appeal with regard to that claim.  The RO adjudicated the claim on an accrued basis in the rating action on appeal; however, the appellant did not appeal that aspect of the rating decision.  

In support of her argument, the appellant noted that the Veteran was seen for chest pain and auricular fibrillation (an irregular heart beat) during service and contends that these conditions led to her husband's death.  She also submitted recent private treatment records showing a diagnosis of hypertensive cerebrovascular disease and hypertensive encephalopathy in September 2007.  

As above, while the Veteran made several claims for service connection for a heart disorder, service connection was never afforded for this disorder.  Thus, the recent private treatment record showing cardiovascular disease does not support her claim.  

Given the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's death is related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  While service treatment records show complaints of chest pain and a diagnosis of auricular fibrillation during service there is no indication of heart disease during service.  The first indication of heart disease is dated in January 1993, approximately 28 years after the Veteran's discharge from military service.  Moreover, the record contains no competent medical evidence relating the Veteran's death to his active military service, including his non-service-connected coronary heart disease.  While the immediate cause of death was listed as cardiopulmonary arrest, this was due to sepsis and community acquired pneumonia, not due to the Veteran's coronary artery disease.    

The Board recognizes the obvious sincerity of the appellant's belief in the merits of her claim.  Nevertheless, unsupported by medical evidence, a claimant's personal belief, however sincere, cannot form a factual basis for granting a claim requiring medical determinations.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The overwhelming evidence indicates that the cause of the Veteran's death was due to cardiopulmonary arrest caused by sepsis caused by community acquired pneumonia, which occurred 42 years after service.  There is nothing in the record establishing a causal connection between the Veteran's death and any incident of his active military service.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  The Board has considered the benefit of the doubt rule, but as the evidence is not in relative equipoise, the rule is not for application at this time.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant substantially compliant pre-adjudication notice by letter dated in January 2008.  Because service connection was not in effect for any disabilities suffered by the Veteran, properly tailored notice need not have included the items listed in (1) and (2) above.  Thus, the notice was sufficient with regard to Hupp.  The notice informed the appellant that the evidence needed to show that the Veteran died from a service-related injury or disease; notice that encompasses, in layperson's terms, the requirements for substantiating a claim that the Veteran died of a condition that warranted service connection. 

Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no effective date will be assigned.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA need not obtain a medical opinion with respect to the service connection claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, there is no competent evidence that suggests a causal link between the Veteran's death and any incident of active duty.  Indeed, in view of the absence of a related disorder during service and the 42 year gap between the Veteran's death and active duty, relating the Veteran's death to his service would be entirely speculative.  Therefore, there is no duty to provide a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


